Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022has been entered.
 

Response to Applicants’ Instant Claim Set and Amendments

Arguments Against the 103 Rejections 

Upon careful consideration of applicants’ arguments, examiner has decided to replace the Foulke-Abel reference with the Kim reference.  Since the Foulke-Abel reference has been replaced with Kim, the combination of the Foulke-Abel and Mahe is not addressed at this time.  


Mahe is the reference used to teach fragmenting enteroid/colonoid material for subsequent use as a monolayer for subsequent culture.  Mahe teaches production of enteroid/colonoid fragments.

Applicants argue the following in italics, “Applicant also previously argued that there is no evidence that disrupting the enteroids to produce fragments, in accordance with claim 1b) and claim 103g), would not be detrimental to the function and/or structure of the fragments enteroid cells, thus precluding them from forming the recited “intestinal villi” (claim le), and the recited “differentiated cells” (claim 103 i).”

The Office Action responds by relying on Mahe, Section 5, as evidence, arguing that Mahe produces dissociated enteroids/colonoids using cell dissociation enzymes, and that “There are no additional requirements in the claims regarding the structure and/or function of the fragments.”  Applicants further argue that such fragments function to further produce differentiated intestinal villi.  

Section 5 of the Mahe reference does indeed teach that the enteroids/colonoids can be broken apart when passaged.  When such cells are passaged, they are cultured again which means that the cells are viable after the enteroids/colonoids are disrupted into fragments.  Since enteroids/colonoids have the same type of epithelial cells as those used in the other references such as Ingber and Kim, it would have made sense to have used the dissociated cell fragments of Mahe with the teachings of the other references to develop intestinal villi.


Applicants argue that neither Ingber or Foulke-Abel successfully teach the formation of intestinal villi from fragments of enteroids/organoids.  The newly applied reference, Kim, is being used to teach intestinal villi formation.  

As discussed in Section 5, the enteroids/colonoids of Mahe can be dissociated and subsequently regrown on a membrane.  This dissociation of the enteroid/colonoids and their subsequent re-culture attests to the viability of such cell fragments.  As discussed in the Mahe reference, the epithelial enteroids/colonoids of Mahe contain epithelial cells (Introduction).    Kim further teaches that such epithelial cells can subsequently undergo villus differentiation when exposed to the actions of liquid flow on a microfluidic chip (Abstract).  Kim is now the reference used to teach villi formation, not Ingber and/or Foulke-Abel.  

The recent claim amendments have resulted in examiner making an obviousness double patenting rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 depends from claim 12 which has since been cancelled; therefore, claim 14 is indefinite.  For purposes of examination, examiner will assume that claim 14 depends from claim 1.  



Response to Applicants Instant Set of Claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 14, 267-269, 271-273,279-281,283-285 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, and Kim “Gut-on-a-Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integr Biol. 2013,5,1130-1140. Biol., 2013, 5, 1130-1140

Ingber teaches a method of providing an in-vitro intestinal model system method (Figure 6A) comprising proving intestinal epithelial cells, and a microfluidic culture device with a porous membrane having a first and second surfaces, said membrane in fluidic communication with a microchannel, said microchannel in fluid communication with a source of fluid (Paragraph 6, Figure 6a), the epithelial cells are seeded onto one side of the monolayer (Figure 6A, Experiment 1), the endothelial cells are seeded onto the second surface of the porous membrane (Figure 6A, Experiment 1), expanding said seeded intestinal epithelial cells so as to create a monolayer of cells (Figure 6a), exposing said epithelial monolayer to said fluid at a flow rate, wherein said flow results in the formation of intestinal villi (Figure 6A; Paragraph 37) as in instant Claims 1a,1c-1e,
	Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.  Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to have used samples derived from colonoid and/or enteroid material because they produce many distinct cell types present within an intestinal epithelium (Abstract).  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to in vitro monolayers gut epithelial cells, and therefore, provide a more realistic model of the epithelial environment within the intestine than cells derived from a monolayer.(Mahe –Introduction Section and Passaging of Culturing Enteroids and Colonoids Section). Mahe teaches disrupting said intestinal enteroid or colonoid comprising primary intestinal epithelial cells into enteroid or colonoid fragments (Page 3, 5. Passaging of Cultured Enteroids and Colonoids) as in instant Claims 1b,
Neither Ingber nor Mahe teach that monolayers made from cells derived from enteroids or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  However, an artisan would have been motivated to break apart the enteroid and/or colonoids and use those cells when seeding the monolayer because Kim teaches that epithelial cells seeded in a monolayer can be exposed to microfluidics with an active flow causing the successfully development of intestinal villi.  The villi have epithelial cells such as absorptive, mucus secretory cells, enteroendocrine, and Paneth cells (Abstract—Kim).  An artisan would have been motivated to have used such a system because it better mimics intestinal form in vivo (Abstract).  Page 1131, Figure 1 teaches that the villi are produced; therefore, there would be a high expectation for success.  as in instant Claims 1e, 
Dependent Claims taught by Ingber
Ingber teaches:  providing intestinal endothelial on said first surface of said porous membrane (Figure 6a) as in instant Claim 2, wherein the method further comprises step (f) maintaining the culture of the intestinal epithelial cells (Figure 6a) as in instant Claim 269, providing fibroblast (Paragraph 105) as in instant Claim 271, wherein said fibroblasts are cultured with said epithelial cells (Paragraph 105) as in instant Claim 272, wherein said fibroblasts are cultured on a gel on said membrane (Paragraphs 4, 89, 102)  as in instant Claim 273, wherein the method further comprises contacting the intestinal epithelial cells with bacterial cells of one or more species (Paragraphs 108-Paragraphs 112) as in instant Claim 280,  Bacterial cells can be included with the co-culture system (Paragraphs 108-Paragraphs 112).  The length of such a co-culture would be dependent on how long it was desirable to observe such a culture.  Paragraph 109 states that a co-culture between the intestinal cells and the bacteria should be at least 1 day.  as in instant Claim 281, 
Dependent Claims taught by Mahe
Mahe teaches wherein step b) comprises disrupting in the presence of a ROCK inhibitor (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claims 1b, 267,  wherein the ROCK inhibitor is Y27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids, 284
Mahe teaches that intestinal epithelial cells can be maintained in a medium comprising one or more such factors as Wnt-3A, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph )  269, 285
Dependent Claims taught by Kim
Kim teaches that using a continuous flow system, the cells can be further differentiated into absorptive, mucus-secreting, enteroendocrine, and Paneth cells (Abstract) as in instant Claim 14,268,283
Wherein the epithelial cells exhibit polarized distribution of one or more transporters (1131,1135, 1138, conclusion section)as in instant Claim 279, 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches differentiating the epithelial cells into intestinal villi.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 1, 269, 286 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, Kim “Gut-on-a-Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integr. Biol. 2013,5,1130-1140 Biol., 2013, 5, 1130-1140, and Dockray et al. “Gastrin:  old hormone, new functions” Eur J of Physiol (2005) 449; 344-355.

Ingber, Mahe, and Kim apply as above to teach claims 1 and 269.  Mahe teaches that intestinal epithelial cells can be maintained without permitting differentiation in a medium containing such factors as Wnt-3A, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph ) as in instant Claim 286
	Mahe fails to teach the inclusion of gastrin when culturing epithelial cells.  However, at the time of applicants’ filing, it would have been obvious to include gastrin as well because like the components taught in Mahe, gastrin can also increase proliferation of epithelial cells by stimulating Reg expression which increases proliferation of epithelial cells (Page 347, Paracrine cascades downstream of the CCK-3 receptor).  Therefore, it would have been obvious to have incorporated gastrin into the composition taught by Mahe.  Since gastrin can increase epithelial cell proliferation, there would be a high expectation for success as in instant Claim 286
	
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches differentiating epithelial cells into intestinal villi.  Dockray also teaches the incorporation of gastrin to boost epithelial cell proliferation.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Claims 103-104,109-112,145,175,177,270, 276-278 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, Kim “Gut-on-a-Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integr. Biol., 2013, 5, 1130-1140, Sato “Long-term expansion of epithelial organoids from human colon, adenoma, adenocarcinoma, and Barret’s Epithelium” Gastroenterology 2011; 141: 1762-1772. 

Ingber teaches a method of providing an in-vitro intestinal model system method (Figure 6A) comprising providing an intestinal microfluidic culture device, the device comprising a porous membrane wherein said membrane comprises a first and second surface as in instant Claim 103a, establishing a culture of intestinal epithelial cells on a second surface of the porous membrane of the intestinal microfluidic culture device by contacting the second surface with the intestinal epithelial cells as in instant Claim103h
Ingber teaches intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.  Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to have used samples derived from colonoid and/or enteroid material because they produce many distinct cell types present within an intestinal epithelium (Abstract) instead of one homogenous population of a specific type of epithelial cell as taught by Ingber.  An artisan would have been motivated to have used these cells derived from either an enteroid or colonoid taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract (Mahe Introduction). The cells of Mahe can differentiate into all intestinal epithelial cell types to include:  enterocytes, microfold cells, enteroendocrine cells, goblet cells, tuft cells and Paneth cells (Introduction).    
Mahe teaches proving a sample of intestinal epithelial tissue, wherein said tissue comprises intestinal epithelial cells associated with intestinal crypts, and a hydrogel (Protocol Sections 1-5) as in instant Claim 103b, washing said sample of intestinal epithelial tissue (Section 2) as in instant Claim 103c, removing an associated muscle or mucosa layers from said tissue and then placing said tissue in solution (Sections 2-3) as in instant Claim 103d, removing said intestinal crypt and then culturing said crypt in said hydrogel in the presence of Wnt3A, R-spondin, Noggin, and EGF to form an intestinal enteroid and/or colonoid (Protocol Section 5 “Passaging of Cultured Enteroids and Colonoids” and Page 11, Discussion Section, 3rd Paragraph) as in instant Claim 103f, disrupting the intestinal and/or colonoid comprising intestinal epithelial cells into enteroid and/or colonoid fragments comprising intestinal epithelial cells in the presence of ROCK inhibitor/Y-27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 103g, 
	Mahe uses mechanical not enzymatic forces to remove the crypts from the tissue.  Sato teaches that crypt cells may be removed using enzymatic dissociation with an extracellular matrix degrading enzyme (Page 1763, “Crypt Isolation and Cell Dissociation”).  An artisan would have been motivated to have utilized enzymatic dissociation to remove crypt cells since Sato teaches that enzymes can be successfully used to remove crypt cells from tissue samples.  Since such a procedure has been successfully, there would be a high expectation for success (Page 1763, “Crypt Isolation and Cell Dissociation”) as in instant Claims 103b and 103e
Neither Ingber nor Mahe teach that monolayers made from cells derived from enteroids or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  However, an artisan would have been motivated to break apart the enteroid and/or colonoids and use those cells when seeding the monolayer because Kim teaches that epithelial cells seeded in at a monolayer can be exposed to microfluidics with an active flow causing the successfully development of intestinal villi.  The villi have epithelial cells such as absorptive, mucus secretory cells, enteroendocrine, and Paneth cells.  An artisan would have been motivated to have used such a system because it better mimics intestinal form in vivo (Abstract).  Page 1131, Figure 1 teaches that the villi are produced; therefore, there would be a high expectation for success.  as in instant Claim 103i.
Dependent Claims taught by Ingber
Ingber does not expressly teach the culture medium is under continuous flow for at least 12 days.  However, Ingber teaches that the culturing/maintaining requires a period of at least 3 days under continuous flow to adequately set up on the microfluidic device (Paragraph 55).  Thus, at least 3 days are needed for the cells to appropriately establish themselves on the microfluidic device.  By day 12 under continuous flow, the cells would already be established securely on the microfluidic device.  Determining the length of time to carry out the experiment would be based on the needs of  the artisan.  
as in instant Claim 104, further comprising establishing a culture of intestinal endothelial cells on a first surface of the porous membrane concurrently with establishing the culture of intestinal epithelial cells on a second surface of the porous membrane (Figure 6A) as in instant Claim 109, wherein the method further comprises exposing the cells to an agent (Paragraphs 4-5, 21-22) as in instant Claim 110, wherein said agent is a candidate intestinal effector agent (Paragraphs 21-22) as in instant Claim 111, wherein the method further comprises measuring the response of the cells to determine the effect of said candidate intestinal effector agent (Paragraph 22) as in instant Claim 112, the method further comprises containing the intestinal epithelial cells with bacteria cells of one or more species (Paragraph 109-112) as in instant Claim 175, Ingber does not expressly teach co-culturing the epithelial cells and bacterial cells for at least 48 hours.  However, paragraph 14 of Ingber states that bacteria cell exposure last at least one day.  It would be expected that a person of ordinary skill in the art would carry out the interaction of bacteria on the intestinal cells for as long as needed.  Therefore, the length of time to carry out the experiment would be determined by the person performing the experiment and would be optimizable.  Since Ingber teaches the same cells and method steps as the instant invention, the process taught by Ingber could inherently last at least 48 hours.  Therefore, a testing period of 12 days would have been obvious  as in instant Claim 177, intestinal epithelia and/or fibroblast cells (Paragraph 105) as in instant Claims as in instant Claim 270, further comprising establishing a culture of fibroblast (Paragraph 105) as in instant Claim 276, wherein said fibroblasts are cultured with said epithelial cells (Paragraph 105) as in instant Claim 277, wherein said fibroblasts are cultured on a gel on said membrane (Paragraph 102) as in instant Claim 278
Dependent Claims taught by Mahe
Wherein the ROCK inhibitor is Y27632 (Page 3, Passaging of Cultured Enteroids and Colonoids) as in instant Claim 145.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches differentiation of cells into intestinal villi.  Sato teaches isolating out crypt cells using enzymes.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 103,169-172, are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, Kim “Gut-on-a-Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integr. Biol., 2013, 5, 1130-1140, Sato “Long-term expansion of epithelial organoids from human colon, adenoma, adenocarcinoma, and Barret’s Epithelium” Gastroenterology 2011; 141: 1762-1772, Foulke-Abel “Human enteroids as an ex-vivo model of host-pathogen interactions in the gastrointestinal tract” Experimental Biology and Medicine 2014, 239, 1124-1134

Ingber, Mahe, Kim, and Sato apply as above.  The references fail to state that the differentiated epithelial cells exhibit polarized distribution of one or more transporters after the maintaining step.  Foulke-Abel teaches that differentiation of such epithelial cells by exposing the cells to peristalsis-like motions and liquid flow results in the cells having a polarized distribution of one or more transporters (Page 1169, Development of polarity Section) as in instant Claim 169, wherein the one or more transporters are NHE3 and Na+/K+ATPase (Page 1169) as in instant Claim 170-171, polarized distribution of Na+/K ATPase being detectable exclusively at the basolateral membrane of an epithelial cell as compared to other membranes of the epithelial cell (Page 1126, Development of Polarity) as in instant Claim 172.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or to combine prior art reference teachings to arrive at the claimed invention.”  

In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches production of villi by differentiating the cells.  Foulke-Abel teaches processes capable of further differentiating the cells and teaches the polarization of the cells.  Sato teaches isolating out crypt cells using enzymes.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  



Claims 287-289 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, and Kim “Gut-on-a-Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integr. Biol., 2013, 5, 1130-1140

Ingber teaches Providing an intestinal primary intestinal epithelial cells, a microfluidic culture device, the device comprising a porous membrane having first and second surfaces, said membrane in fluidic communication with a microchannel, said microchannel in fluidic communication with a source of fluid (Figure 6A, Experiment 1) as in instant Claim 287a.
Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.  Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to have used samples derived from colonoid and/or enteroid material because they produce many distinct cell types present within an intestinal epithelium (Abstract).  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to in vitro monolayers gut epithelial cells, and therefore, provide a more realistic model of the epithelial environment within the intestine than cells derived from a monolayer(Mahe—Introduction).  Mahe teaches that such cells can successfully give rise to intestinal epithelial cells such as enterocytes, microfold cells, enteroendocrine cells, goblet cells, tuft cells, and Paneth cells (Mahe—Introduction). Mahe teaches disrupting said intestinal enteroid or colonoid comprising primary intestinal epithelial cells into enteroid or colonoid fragments (Page 3, 5. Passaging of Cultured Enteroids and Colonoids)  An artisan would determine the amount of fragments to use based on the amount of membrane surface to cover.  
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed size/concentrations of fragments are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of filing Mahe to try a finite number of possible concentrations of fragments to predictably arrive at the claimed fragment concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the number of required fragments was long established in the art as demonstrated by Mahe.  Thus, Mahe renders the amount/size of fragments as in instant Claims 287b,
Neither Ingber nor Mahe teach that monolayers made from cells derived from enteroids or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  However, an artisan would have been motivated to have broken apart the enteroid and/or colonoids and use those cells when seeding the monolayer because Kim teaches that epithelial cells seeded/expanded in a monolayer can be exposed to microfluidics with an active flow associated with peristalsis-like motions causing the successfully development of intestinal villi (Abstract of Kim).  The villi have epithelial cells such as absorptive, mucus secretory cells, enteroendocrine, and Paneth cells (Abstract—Kim).  An artisan would have been motivated to have used such a system because it better mimics intestinal form in vivo (Abstract--Kim).  Page 1131, Figure 1 teaches that the villi are produced; therefore, there would be a high expectation for success.  as in instant Claim 287c-e, 
Dependent Claims taught by Ingber
Ingber teaches the method further comprising providing intestinal endothelial cells on said first surface of said porous membrane (Figure 6A, Experiment 1) as in instant Claim 288.
Dependent Claim taught by Kim 
Kim teaches wherein at least one of said differentiated intestinal cell types exhibit mucus secretion (Kim Abstract) as in instant Claim 289.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches differentiating the epithelial cells into intestinal villi.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Double Patenting
Claims 1-2,103109,145,267-270,271-272,283-289 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-11,15,18-24 of copending Application No.17539452 (reference application). The claims at issue are not identical because 17/539,452 focuses on merely differentiating the intestinal epithelial cells while 16/331,718 more specifically focuses on formation of intestinal villi.    Therefore, 16/331,718 is a species of 17/539,452.The claim sets colonoids, seeding the fragments on a membrane surface, expanding the cells to create a monolayer, and exposing the cells to fluid at a flow rate which is able to both differentiate cells and produce intestinal villi.  Instant claims 1,103, and 287 corresponds to claims 1,7, 15,22 of 17/539,452.  Instant Claim 2 corresponds to claims 1 and 15 of 17/539,452.  Instant claim 109 corresponds to claims 1 and 15 of 17/539,452.  Instant claim 145 corresponds to 6 and 21 of 17/539,452.  Instant claim 267 corresponds to claims 5 and 20 of 17/539,452.  Instant claim 268 corresponds to claims 3-4,18-19 of 17/539,452.  Instant claim 269-272 corresponds with claims 1 and 10 of 17/539,452.  Instant claim 278 corresponds to claim 11 of 17/539,452.  Instant claim 283 corresponds with claims 3 and 18 of 17/7539452.  Instant claim 284 corresponds with claims 6 and 21 for 17/539,452.  Instant claims 285 corresponds with claims 8-9 and 23-24 of 17/539,452.  Instant claim 286 corresponds to claims 9 and 24 of 17/539,452.  Instant claim 288 corresponds with claims 1 and 15.  Instant claim 289 corresponds to claim 4 and 19 of 17/539,452.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

All claims stand rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/